DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the  in the same direction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Pars. [0038]-[0040] should read "wind speed of 40, 50, 60, and 70 miles per hour". 
Par. [0060], last sentence should read "Surface heating elements (e.g., the microwave emitter may be added for de--
Reference to Figs. 10A and 10B are missing in the Brief Description of the Drawings Section. Instead, par. [0037] references Fig. 10 which is not shown in the drawings. 
Par. [0079] references Fig. 10. Appears to be referencing Fig. 10A.  
Appropriate correction is required.
Claim Objections
Claims  objected to because of the following informalities:  
Claim 1, lines 6-7 should read "projections including a pressure port". 
Claim 3, line 3 should read "longitudinal axis of the air data probe". 
Claim 6 should read "the local static and dynamic air pressure data." 
Claim 9, line 2 should read "an electric power supply configured to supply power". 
Claim 9, line 4 should read "a data transmission structure". 
Claims 11-13 should each begin with "The air data probe of claim".  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"internal electronics" in claim 8.  The “internal electronics” has been interpreted as a microcontroller board and data memory (e.g., an SD card) as described in par. [0070] of the specification and Fig. 6b.
"data transmission structure" in claim 9. The “data transmission structure” has been interpreted as either a wired signal transmitter (e.g., a USB or ethernet cable) or a wireless signal transmitter (e.g., a wireless RS232 serial communication) as described in pars. [0019], [0054], and [0072].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitations "internal electronics", "cockpit", and "aircraft".  There is insufficient antecedent basis for these limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golly (U.S. Pub. No. 2016/0291051 A1) in view of Herr (U.S. Pub. No. 2009/0311096 A1).
In regards to claim 1, Golly describes an air data probe (Golly, par. [0003]) comprising: 

body that encloses a hollow interior cavity (Golly, pars. [0022] and [0025]; Fig. 1), wherein the body has a generally symmetrical airfoil profile (Golly, par. [0022]; Figs. 1 and 3 – the air data probe has a symmetrical shape and would therefore have a symmetrical airfoil profile), each of the plurality of projections including an pressure port at a distal end that is in communication with the hollow interior cavity (Golly, sensing ports 3-1, 3-2, 3-3, 3-4, 3-5 of Fig. 3; pars.[ 0031]-[0032] – sensing ports are connected to respective internal cavities), and wherein each of the pressure ports receives a corresponding air pressure sensor configured to collect local static and dynamic air pressure data (Golly, pars. [0017], [0019], and [0032] – the air data probe can sample the air pressure  for static pressure or pitot pressure to determine the dynamic pressure).
Golly does not describe a plurality of projections extending beyond the generally symmetrical airfoil profile.  However, Herr describes measuring air flow using pressure sensors adapted to detect the air flow within a boundary layer at the airfoil surface of a rotor blade (Herr, pars. [0006]-0008]).  In Herr, multiple extensions there is a plurality of projections extending beyond the airfoil profile (Herr; Figs. 7-8; par. [0034] – inflow angle pressure sensors 300 and suction side sensor devices 200 have multiple extensions beyond the rotor blade 101).  Both Golly and Herr are direct to devices for measuring air pressure using multiple sensors.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Herr to measure air pressure away from the airfoil created by the probe body to obtain data that is minimally affected by the probe.
In regards to claim 2, Golly does not describe the plurality of projections extend beyond the symmetrical airfoil shape by a distance that is greater than or at least equal to the thickness of a boundary layer, and wherein the distance allows measurement of the local static pressure that is induced by freestream air flow velocity.  

In regards to claim 4, Golly describes the air data probe of claim 1, wherein the generally symmetrical airfoil profile includes a bulbous shaped front portion (Golly, par. [0022] – the probe body may comprise any shape as desired).
In regards to claim 6, Golly describes the air data probe of claim 1, wherein the body further includes a front pressure port that receives a corresponding air pressure sensor configured to collect local static and dynamic air pressure data (Golly, pars. [0017], [0019], and [0031]-[0032] – the air data probe can sample the air pressure for static pressure or pitot pressure to determine the dynamic pressure).
In regards to claim 11, Golly describes the air probe of claim 1, further comprising: a surface heating element configured to de-ice at least the body of the air data probe (Golly, pars. [0017] and [0025]).
In regards to claim 14, Golly describes a method of measuring air data (Golly, par. [0017]) comprising: 
providing an air data probe (Golly, par. [0003])  including a body that generally encloses a hollow interior cavity (Golly, pars. [0022] and [0025]; Fig. 1), the body having a generally symmetrical airfoil 
measuring local static and dynamic air pressure through pressure ports disposed in the plurality of projections using a plurality of air pressure sensors (Golly, pars. [0017], [0019], and [0031]-[0032] – the air data probe can sample the air pressure for static pressure or pitot pressure to determine the dynamic pressure).
Golly does not describe the body includes a plurality of projections extending beyond the generally symmetrical airfoil profile or projections extend beyond the symmetrical airfoil surface by a distance that is greater than or at least equal to the thickness of a boundary layer, wherein the distance allows for measurement of the local static pressure that is induced by freestream air flow velocity of an airfoil when the airfoil moves relative to air.
However, Herr describes measuring air flow using pressure sensors adapted to detect the air flow within a boundary layer at the airfoil surface of a rotor blade (Herr, pars. [0006]-0008]).  In Herr, multiple extensions there is a plurality of projections extending beyond the airfoil profile (Herr; Figs. 7-8; par. [0034] – inflow angle pressure sensors 300 and suction side sensor devices 200 have multiple extensions beyond the rotor blade 101).  Herr further describes measuring air flow using pressure sensors adapted to detect the air flow within a boundary layer at the airfoil surface of a rotor blade (Herr, pars. [0006]-0008]).  In Herr, multiple extensions there is a plurality of projections extending beyond the airfoil profile (Herr; Figs. 7-8; par. [0034] – inflow angle pressure sensors 300 and suction side sensor devices 200 have multiple extensions beyond the rotor blade 101).  Both Golly and Herr are direct to devices for measuring air pressure using multiple sensors.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Herr to measure air pressure away from the airfoil created by the probe body to obtain data that is minimally affected by the probe.
Claims 3, 5, 7-10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golly and Herr as applied to claim 1 above, and further in view of Kearney (WO 2016135061 A1).
In regards to claim 3, Golly describes distribution of the pressure ports is equally around a circumference of the body (Golly, Fig. 3 – sensing ports 3-2, 3-3, 3-4, and 3-5 are distributed around the circumference of the probe body 4).  Golly and Herr do not explicitly describe the pressure ports being distributed at an angle less than 90 degrees relative to the longitudinal axis of the probe.  However, Kearney describes pitot tubes 104 that are positioned around the entirety of a central support-sphere at different angels (e.g., 15 degrees) relative to a longitudinal axis of the device (Kearney, page 25, line 14 to page 26, line 6; Fig. 1).  Golly, Herr, and Kearney describe a device that utilizes multiple air pressure sensors to obtain air pressure data for use in aircrafts.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Herr and Kearney to position the pressure sensing ports around the circumference of the sensing device at an angle less than 90 degrees.
In regards to claim 5, Golly and Herr do not describe wherein each of the projections has a rearwardly extending portion that terminates at a point that is configured to minimize turbulence caused by the projections and drag of the body of the air data probe.  However, Golly describes a pitot tube assembly that includes a socket 122 protuberance that is designed to minimize the fluid flow distortion around the device (Kearney, page 26, lines 11-23; Figs. 2 and 3).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Herr and Kearney to form the probe body in a manner that minimizes the disruption of the fluid flow around the sensors to minimize inaccuracies in the data.
In regards to claim 7, Golly and Herr do not explicitly describe a pressure sensor located inside the hollow interior cavity that is configured to measure freestream static air pressure to determine barometric altitude.  Golly does describe the sensor 11, inside the mounting structure of the probe 
In regards to claim 8, Golly and Herr do not explicitly describe internal electronics configured to interpret the local static and dynamic air pressure data produced from each of the plurality of air pressure sensors.  Golly describes the sensor 11, inside the mounting structure of the probe body, that determines the air pressure sampled by the air data probe (Golly, pars. [0021]-[0022]; Fig. 1).  Kearney describes a main body that functions as a housing for sensors and associated electronics including a power source, heating elements, processors, data memory, and communication modules (Kearney, Fig. 2; page 17, lines 21-23; page 21, lines 24-28; page 23, lines 1-11; page 24, lines 3-25).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Kearney to include electronics to process and store sensor data.
In regards to claim 9, Golly and Herr do not explicitly describe an electric power supply configured supply power to the internal electronics and the pressure sensors; and data transmission structure configured to transmit data to a flight computer or display devices within the cockpit of the aircraft.  Golly does describe an air craft that provides electrical power to heating elements in the air data probe (Golly, pars. [0017] and [0025]).  Kearney describes a power source and communication modules (Kearney, page 23, lines 8-10; page 24, lines 3-25).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of 
In regards to claim 10, Golly and Herr do not describe the plurality of projections extends beyond the symmetrical airfoil shape are disposed equally around the circumference of the body.  Golly does describe sensing ports that are distributed equally around the circumference of the body (Golly, Fig. 3; par. [0032] – sensing ports 3-2 and 3-23 are provided 180 degrees from each other around a circumference of the body 4).  However, Kearney describes pitot tubes 104 that are positioned equally around the entirety of a central support-sphere (Kearney, page 23, lines 7-17; page 25, lines 14-19; Fig. 1).  Golly, Herr, and Kearney each describe the arrangement of multiple air pressure sensors in a sensing device.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Herr and Kearney to extend the sensing ports away from the body of the probe and to position the ports equally around the body of the probe.
In regards to claim 13, Golly and Herr do not describe wherein each of the plurality of air pressure sensors is sealed with an elastic material.  However, Golly does describe sealing the internal cavities to prevent fluidic communication with drain holes using a bulkhead (Golly, par. [0034]).  Kearney describes a length of polyurethane tubing fixed onto the dynamic pressure port of each transducer and sealed with a precision claim to form a uniform compression seal to protect the instruments from the environment (Kearney, page 21, lines 19-21; page 29, lines 15-17).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Herr and Kearney to protect the sensors from the environment using a polyurethane material.
In regards to claim 15, Golly and Herr do not describes measuring of the local static and dynamic air pressure utilizes projections extending beyond the symmetrical airfoil shape that are both disposed equally around the circumference of the body and rotated by an angle less than 90 degrees from the longitudinal axis of the air data probe.  However, Kearney describes pitot tubes 104 that are positioned .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golly and Herr as applied to claim 11 above, and further in view of Salisbury (U.S. Pat. No. 5,615,849 A).
In regards to claim 12, Golly describes radiation heating elements to prevent ice accumulation (Golly, pars. [0017] and [0025]).  However, neither Golly nor Herr explicitly describe a surface heating element that is a microwave emitter.  Salisbury describes a deicing and anti-icing system for aircrafts that is accomplished by irradiating thermal propagation tubes on the interior surface with microwave energy (Salisbury, col. 1, lines 58-66).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the heaters of Golly as microwave emitters, as described in Salisbury, to prevent ice accumulation on aircraft components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neely (U.S. Pat. No. 5,588,804 A) describes an aircraft airfoil that has a bulbous shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MICHAEL BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN MICHAEL BADALAMENTI
Examiner
Art Unit 3761



/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761